JUDICIAL ETHICS ADVISORY PANEL
(Judicial Ethics Opinion 98-15 has been superseded pursuant to the decision in Republican Party of Minnesota v.White, 536 U.S. 765, 122 S.Ct. 2528, 153 L.Ed.2d 694 (2002) and has been modified and reissued as Judicial Ethics Opinion 2007-1.)
  ¶ 1 Question(s): A candidate for a judicial office intends to state in his campaign literature: "I believe justice requires a fair system for all, especially little children who may be too small or unable to speak for themselves," — "Balance the scales of justice for victims." Are such campaign statements permitted by the Code of Judicial Conduct?
  ¶ 2 Answer(s): No.
  ¶ 3 Canon 5(A)(3): A candidate for judicial office . . . (d) should not . . . (i) make pledges or promises of conduct in office other than the faithful and impartial performance of the duties of the office (ii) make statements that commit or appear to commit the candidate with respect to cases, controversies or issues that are likely to come before the Court . . ."
  ¶ 4 The campaign statements as proposed in the question are committing the judicial candidate, if elected, to favor certain parties in litigation, i.e., children, victims, which the Code of Judicial Conduct prohibits. The Canons attempt to assure a judiciary unquestioned impartiality.
  ¶ 5 The objection to the statements' proposed in the question are that they could be interpreted to mean a judicial candidate, if elected, would take a pre-announced approach in deciding cases of a particular class. Obviously, similar campaign promises as "Tough on Crime," "Justice for Victims," are meant to take advantage of the public misperception between a "criminal" and an "accused."
  ¶ 6 A judicial candidate should not make a pledge to take a particular approach to any case or issue that might come before him or her as a Judge.
/s/Robert L. Bailey, Chairman
/s/Robert D. Simms, Vice Chairman
/s/Milton C. Craig, Secretary *Page 920